                      Case 19-50756-BLS               Doc 34      Filed 01/15/21        Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                                   Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC, et                                   Case No. 17-12560 (BLS)
    al., 1
                                                                             (Jointly Administered)
                                Remaining Debtors.


    Michael Goldberg

                                         Plaintiff,
                                                                             Adversary Proceeding
                              vs.                                            Case No. 19-50756 (BLS)
    Christ Temple Baptist Church

                                         Defendant.


                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss
COUNTY OF NEW YORK )

I, Alison Moodie, being duly sworn, depose and state:

1.           I am a Senior Case Manager with Epiq Class Action and Claims Solutions, Inc., 2 the claims

and noticing agent in the above-captioned proceeding. Our business address is 777 Third Avenue,

New York, New York 10017.

2.           On December 30, 2020 at the direction of Pachulski Stang Ziehl & Jones LLP, Counsel to

the Plaintiff Michael Goldberg, in his capacity as Liquidating Trustee of the Woodbridge


1
             The Remaining Debtors and the last four digits of their respective federal tax identification number are as
             follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
             LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
             California 91423.

2
             Epiq Class Action and Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
                  Case 19-50756-BLS            Doc 34       Filed 01/15/21       Page 2 of 2




Liquidation Trust, I caused a true and correct copy of the Order Assigning Adversary

Proceeding to Mediation and Appointing Mediator [Docket No. 30] to be delivered by email

pcarothers@leechtishman.com, dyeomans@leechtishman.com and mburne@leechtishman.com.

(a Defendant Party). 3


                                                               /s/ Alison Moodie
                                                               Alison Moodie


    Sworn to before me this
    14th day of January, 2021
    /s/ Panagiota Manatakis
    Notary Public, State of New York
    No. 01MA6221096
    Qualified in Queens County
    Commission Expires April 26, 2022




3
         The envelope used for service on the party included a legend, which stated: “Important Legal Documents
         Enclosed: Please direct a copy of the contents of this envelope to the President, Managing or General
         Agent.”
